ON REHEARING
PER CURIAM.
On Petition for Rehearing appellant correctly points out that we affirmed this case per curiam upon authority of Hornblower v. State, 351 So.2d 716 (Fla.1977), when it is quite obvious we intended to reverse the judgment appealed from.
Accordingly, our opinion in this case, dated January 24, 1978, is vacated and the order of probation appealed from is reversed upon authority of Hornblower v. State, supra. The cause is remanded to the trial court with directions to allow withdrawal of appellant’s plea of nolo conten-dere and for the trial court to enter an order granting appellant’s Motion to Suppress and for such further proceedings as are appropriate.
DOWNEY and DAUKSCH, JJ., and GREEN, OLIVER L., Associate Judge, concur.